UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):August 7, 2009 Republic First Bancorp, Inc. (Exact name of registrant as specified in its charter) Pennsylvania 000-17007 23-2486815 (State or other jurisdiction of incorporation or organization) (Commission File No.) (I.R.S. Employer Identification No.) 50 South 16th Street, Suite 2400, Philadelphia, PA (Address of principal executive offices) (Zip Code) (215)-735-4422 (Registrant’s telephone number, including area code) None (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition On August 7, 2009Republic First Bancorp, Inc. issued a press release announcing its results of operations and financial condition for the fiscalquarter ending June 30, 2009. The full text of the press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. The information in this Report, including the exhibit attached hereto, is furnished solely pursuant to Item 2.02 of this Form 8-K. Consequently, it is not deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, or otherwise subject to the liabilities of that section. It may only be incorporated by reference in another filing under the Exchange Act or Securities Act of 1933 if such subsequent filing specifically references this Form 8-K. Item 9.01Financial Statements and Exhibits. (c) Exhibits Press Release issuedAugust 7, 2009regarding financial results for thefiscalquarter endedJune 30, 2009. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. REPUBLIC FIRST BANCORP, INC. Dated: August 10, 2009 /s/ Edward J. Ryan Name: Edward J. Ryan Title: Acting Chief Financial Officer
